Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of performing a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20 recite the steps of: receiving, at a processor, trajectory data for a 
These steps recite a mental process. 

More specifically, the steps of receiving, trajectory data for a kicked ball, the trajectory data including a number of measurement times each with a corresponding three-dimensional position of the ball is a mental step of receiving data. Other than 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo

-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-21 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-21 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The processor in claims 11-18, 21, and the device comprising a database and processor in claims 19-20 are not used in a meaningful way. The use of a processor generally links the abstract idea to a particular technological environment. The user interface to receive an input or kick situation comprising a location of a ball relative to a target for which kicks are to be simulated 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
	Claims 1-18, 21 recite a processor and claim 19 recite a device comprising a database and processor. The use of a processor or a database and processor to perform calculations, determinations and simulations on a ball for sports is well known routine and conventional. As evidence Van Wagoner (US 2020/0038742) discloses that well known convention computer (paragraphs 92) are used to make various calculations, determinations and simulating a trajectory of ball (paragraphs 6-9, 56-61). Therefore the use of a processor or database and processor (which is part of a computer) as claimed is well-known, routine, conventional in the art.

	The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea. 

Claims 2, 7-13, 17 are directed to the target area and blocked portion is which is part of the evaluations step and therefore recite an abstract idea of performing a mental process.
Claims 3-6 is directed to adjusting values and parameters, and making additional evaluations, and therefore recite an abstract idea of performing a mental process.
Claims 14, 20 is directed to displaying the area which can be performed by a person with a pen or paper or can performed by a conventional computer when simulating a trajectory of ball (see above as taught by Van Wagoner). Furthermore the claims are specific to displaying goal area and the block portion of the target area. This information is used to perform the simulations or calculations of the trajectory. Therefore the displaying of data as claimed is a pre solution and insignificant extra solution activity.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant’s arguments, with respect to the 35 USC 112 rejection and prior art rejections have been fully considered and are persuasive in light of claim amendments.  The rejections have been withdrawn. 

Applicant's arguments with respected to the 35 USC 101 rejection has been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to an abstract idea. Applicant argues that the trajectory of the ball is simulated using at least one adjusted launch parameter, to determine an optimized value of the launch parameter. The optimized value is determined when the simulation generated using the optimized value simulates a trajectory in which the ball enters an unblocked portion of the target area.  Applicant argues that the simulations cannot be reasonably performed in the human mind. The claims is not merely an evaluation of data by a generation of a series of simulations based on an aerodynamic model. To perform these simulation in the human mind would be impractical.

Applicant argues that claim 1 cannot be practically perform in the human mind, as the complexity of these calculations and the number of variables involved make such calculations so time consuming that any attempt to provide such data to a user in a usable manner would be impossible. However, as indicated above, the claim does not specify the complexity variables of the calculations in way that cannot be performed 

Applicant argues that the claims are similar to example 38 provided by the USPTO examples. However, example 38 is directed to simulating an analog audio mixer. The claim is directed to replicating the sound quality of an analog audio mixer by accounting for the slight variances in analog circuit values that are generated during the circuit’s manufacturing. Using aerodynamic model or laws of physics is not the same. The pending claims are not similar to the claim in example 38. 
The claims are more similar to example 37, claim 3. Claim 3 of example 37 is directed to observing data (icons on a computer) and making a calculation (ranking icons based on use) which can be performed mentally. Similarly, the pending claims are directed to observing data (or receiving data), and making calculations (of trajectories of a ball, block portion, time of flight and optimized value). Although the calculations is a little more complex than claim 3 of example 37, the procedure or steps of observing/receiving data and calculating is similar. The claims are directed to mental process. The claims are not integrated into a practical application. Claims 1-20 is not tied into a computer. Claims 1-18 only indicates that the processor is used to receive data. Claims 19-20 are recite that the processor perform the steps. However, as indicated above, the steps of receiving data/observing, evaluating, making a determinations of trajectories of a ball and calculating data are is a mental process.


Applicant argues that claim 21 is similar to claim 1 of example 37 in the USPTO PEG. However claim 1 of example 37 integrates the GUI. The claim is directed automatically rearranging the icons in the GUI. Claim 21 is not similar to example 37. In claim 21, the use of the user interface and display device is used to input and display data. They are not integral into a practical application like claim 1 of example 37. Claim 21 is not similar to claim 1 of example 37.
Applicant argues that, “Although it may be argued that certain of these parameters could be calculated by hand, the complexity of these calculations and the number of variables involved make such calculations so time consuming that any attempt to provide such data to a user in a practical manner would be impossible. That is, any attempt to make use of a set of manual calculations to address this issue could never be used as the feedback — if it could even be calculated accurately the data would be so long in arriving that any practice session would be long over before a single kick could be analyzed. As indicated above, the claim does not specify the complexity of the calculations. Using an aerodynamic model can be simplistic and performed in the 
Applicant argues that in claim 21, the data being contextualized on the display improves the user interface. However, this is simply a post solution activity or extra solution activity of displaying the result. There is no improvement to the user interface itself. Therefore the claim is not integrated into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASSON H YOO/           Primary Examiner, Art Unit 3715